IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37680

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 374
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 1, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
GEORGE LOPEZ CASTILLO,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       George Lopez Castillo pled guilty to possession of a controlled substance, I.C. § 37-
2732(c)(1), and to concealment of evidence, I.C. § 37-2732(c)(1). In exchange for his guilty
pleas, the state agreed not to pursue an allegation that Castillo is a persistent violator. The
district court sentenced Castillo to a unified term of seven years, with a minimum period of
confinement of three years, for possession of a controlled substance and a concurrent term of five
years, with a minimum period of confinement of three years, for concealment of evidence. The
district court suspended the sentences and placed Castillo on probation. Castillo thereafter
violated the terms of his probation by possessing methamphetamine. The district court revoked
probation and ordered execution of Castillo’s original sentences. Castillo filed an I.C.R. 35
motion, which the district court denied. Castillo appeals.

                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Castillo’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Castillo’s
Rule 35 motion is affirmed.




                                              2